In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-150V
                                    Filed: January 28, 2016
                                        UNPUBLISHED

****************************
RONALD WATKINS,                          *
                                         *
                     Petitioner,         *     Joint Stipulation on Damages;
                                         *     Influenza;
                                         *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Michael McLaren, Black McLaren Jones Ryland & Griffee PC, Memphis, TN, for
petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 18, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioner alleges that he suffered a shoulder injury following his
October 1, 2013 influenza vaccination. Petition at 1; Stipulation, filed 1/28/2016, ¶ 1.
Petitioner further alleges that he received the vaccination within the United States, that
the residual effects of his injury lasted for more than six months, and that there has
been no prior award or settlement of a civil action for damages as a result of his
condition. Petition at 4; Stipulation¶¶ 1-5. “Respondent denies that the flu
immunization is the cause of petitioner’s alleged shoulder injury, or any other injury or
condition. ” Stipulation, ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on January 28, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $75,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
Case 1:15-vv-00150-UNJ Document 27 Filed 01/28/16 Page 1 of 5
Case 1:15-vv-00150-UNJ Document 27 Filed 01/28/16 Page 2 of 5
Case 1:15-vv-00150-UNJ Document 27 Filed 01/28/16 Page 3 of 5
Case 1:15-vv-00150-UNJ Document 27 Filed 01/28/16 Page 4 of 5
Case 1:15-vv-00150-UNJ Document 27 Filed 01/28/16 Page 5 of 5